The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 8, 2022

                               2022COA101

No. 18CA1878, People v. Castro — Constitutional Law — Due
Process — Fourth Amendment — Searches and Seizures —
Custodial Interrogation — Miranda — Post-advisement Silence
— Fifth Amendment — Right to Remain Silent

     In this case, following his arrest and receipt of Miranda

warnings, the defendant twice made very brief, exculpatory

statements to the police. At trial, the defendant testified to various

details consistent with those statements. The prosecutor cross-

examined the defendant about, and later commented in closing

argument on, why he had not given the police those details

following, or since, his arrest.

     A division of the court of appeals considers whether Doyle v.

Ohio, 426 U.S. 610 (1976), and its progeny, prohibited the

prosecutor from cross-examining the defendant about, and

commenting in closing argument on, his failure to inform the
authorities of the details to which he testified at trial. Because the

division concludes that it did, the division reverses and remands for

a new trial.
COLORADO COURT OF APPEALS                                         2022COA101


Court of Appeals No. 18CA1878
Morgan County District Court No. 17CR1
Honorable Carl S. McGuire III, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Fidel Castro,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division I
                          Opinion by JUDGE DAILEY
                          Berger and Tow, JJ., concur

                        Announced September 8, 2022


Philip J. Weiser, Attorney General, John T. Lee, First Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Lynn Noesner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1      An individual who has been arrested and advised of his or her

 Miranda rights1 will sometimes say something to the police and

 then testify somewhat differently at trial. In that situation, a

 prosecutor will often want to ask about, and comment in closing

 argument on, why the accused did not tell the police what he told

 the jury. In some circumstances, though, the prosecutor’s

 questions and comments will impermissibly penalize the accused

 for not saying something after having been advised that he doesn’t

 have to say anything. And because that was the case here, we

 reverse the conviction of defendant, Fidel Castro, for sexual assault

 and remand for a new trial.

                            I.   Background

¶2      Castro and C.V., the victim, knew each other through two

 other people who were a couple. The couple hosted a small New

 Year’s Eve gathering in Brush, Colorado.2 Before that evening,

 Castro and C.V. had been on at least one date together. At

 midnight, they kissed.


 1   Miranda v. Arizona, 384 U.S. 436 (1966).

 2 Castro, C.V., and C.V.’s three minor children were the only guests
 in attendance.

                                    1
¶3    The host couple went to bed, leaving Castro, C.V., and C.V.’s

 then-sleeping children in the living room. According to C.V., the

 following then happened:

         • Around 3 a.m., as she was heading to a couch to go to

            sleep, Castro approached and kissed her, and put his

            hands down the front of her pants.

         • Castro then repeatedly kissed her, bit her genitals and

            thighs, and digitally penetrated her, at first with his

            fingers, and then with his whole hand.

         • Although she told Castro to stop and that he was being

            “too rough,” he did not stop, replying, instead, “Too

            rough? Or not rough enough?”

¶4    The encounter ended when one of C.V.’s children woke up and

 asked for a drink of water. Afterward, Castro asked C.V. for her

 phone number. When she could not find a pen and paper in the

 kitchen to write it down, C.V. told Castro to find her on Facebook

 Messenger. Castro left shortly thereafter.

¶5    Around 9 p.m. that evening, C.V. went to the emergency room,

 where she was treated for bruising and lacerations on her genitals,




                                   2
 bite marks on her neck and genitals, and damage to her urethra. A

 DNA test showed the presence of Castro’s saliva on those areas.

¶6    Castro was arrested the next day. During the arrest, a police

 officer advised him of his Miranda rights. Castro declined to speak

 with the officer. Subsequently, while being transported to jail,

 Castro volunteered, very briefly, that the encounter with C.V. “was

 consensual.” The following day, during a buccal swab collection,

 Castro spontaneously told the swabbing officer the very same thing.

¶7    Castro’s theory of defense was that he and C.V. had previously

 been sexually involved during a romantic relationship, and the

 encounter that night had been consensual.

¶8    Nevertheless, the jury convicted Castro of sexual assault, and

 the trial court sentenced him under the Colorado Sex Offender

 Lifetime Supervision Act of 1998 (SOLSA), §§ 18-1.3-1001 to -1012,

 C.R.S. 2021, to an indeterminate term of twenty-five years to life

 imprisonment in the custody of the Department of Corrections.

¶9    Castro now appeals, contending that (1) reversal is required

 because the prosecutor’s use of his post-advisement silence violated

 his due process rights and (2) SOLSA is unconstitutional.




                                   3
¶ 10    Because we agree with Castro’s first contention, we do not

  address his second one.

       II.   Evidence and Comments on Castro’s Post-Arrest Silence

¶ 11    Castro contends that the trial court reversibly erred when it

  permitted the prosecutor to cross-examine him about, and

  comment in closing argument on, his post-arrest silence. We agree.

                                 A.   Facts

¶ 12    Castro declined to speak with law enforcement after being

  arrested and advised of his Miranda rights, but he later volunteered

  to two officers that the sexual encounter with C.V. had been

  consensual.

¶ 13    At trial, Castro testified that (1) he and C.V. had a prior

  relationship; (2) C.V. initiated sexual contact earlier that evening by

  putting her hands down his pants while kissing him; (3) he believed

  she was inviting him to join her on the couch when he began

  kissing her; (4) she never told him to stop during the encounter; (5)

  he thought she was enjoying herself during the encounter; (6) he

  was unaware, until the next day, that he had hurt her; and (7) he

  thought the entire encounter was consensual.




                                      4
¶ 14   On cross-examination, the prosecutor inquired of him as

  follows:

             PROSECUTOR: Did you tell that deputy . . .
             everything you just told us here this morning?

             CASTRO: No, I did not.

             PROSECUTOR: Why not?

¶ 15   Before Castro could answer, defense counsel objected, arguing

  that this line of questioning suggested that Castro was given the

  opportunity to give his account and chose not to, and that it

  “basically [sought] to punish Mr. Castro for exercising his right to

  silence.” The court overruled defense counsel’s objection, holding,

  based on People v. Davis, 312 P.3d 193 (Colo. App. 2010), aff’d,

  2013 CO 57, and People v. Quintana, 665 P.2d 605 (Colo. 1983),

  that because Castro had exercised only partial, and not complete,

  silence, he could be impeached with his silence.

¶ 16   The prosecutor continued:

             PROSECUTOR: We’re now in June of 2018.
             Did you ever think to talk to law enforcement
             and let them know your side of the story since
             you were released from jail?

             CASTRO: I’m saying it now.

             PROSECUTOR: But you didn’t think it would
             be important for law enforcement?

                                      5
¶ 17    Defense counsel objected again, saying that the questions

  “tread dangerously close to putting a burden on defendant to prove

  his innocence.” The court, again, overruled the objection.

¶ 18    During closing arguments, the prosecutor said that Castro

  “had a story. And he was going to stick to it. He stuck to it. He’s

  had about 18 months to come up with it. He was given the

  opportunity, not once but twice, to talk to law enforcement.”

¶ 19    Defense counsel objected, arguing, as pertinent here, that the

  prosecutor’s statement impermissibly commented on Castro’s right

  to remain silent. The trial court overruled the objection, saying it

  was a fair comment on testimony presented at trial.

   B.    The Prosecutor’s Actions Violated Castro’s Due Process Rights

¶ 20    Ordinarily, “[a] trial court’s decisions to determine the scope of

  cross-examination and closing arguments will be upheld absent a

  showing of an abuse of discretion.” Davis, 312 P.3d at 198.

  However, “[w]e review an alleged violation of constitutional rights de

  novo.” People v. Scott, 2021 COA 71, ¶ 12; accord United States v.

  Caruto, 532 F.3d 822, 827 (9th Cir. 2008) (“We review de novo

  whether references to a defendant’s silence following the




                                     6
  administration of Miranda warnings violate [his] right to due

  process . . . .”).

¶ 21    Before any custodial questioning by the police, a “person must

  be warned that he has a right to remain silent, that any statement

  he does make may be used as evidence against him, and that he

  has a right to the presence of an attorney, either retained or

  appointed.” Miranda v. Arizona, 384 U.S. 436, 444 (1966).

¶ 22    In Doyle v. Ohio, 426 U.S. 610 (1976), the United States

  Supreme Court noted:

              [W]hen a person under arrest is informed, as
              Miranda requires, that he may remain silent,
              . . . it does not comport with due process to
              permit the prosecution during the trial to call
              attention to his silence at the time of arrest
              and to insist that because he did not speak
              about the facts of the case at that time, as he
              was told he need not do, an unfavorable
              inference might be drawn as to the truth of his
              trial testimony.

  426 U.S. at 619 (quoting United States v. Hale, 422 U.S. 171, 182-

  83 (1975) (White, J., concurring in the judgment)); see Davis, 312

  P.3d at 198 (“In Doyle . . . the Supreme Court held that an

  accused’s post-arrest silence after having been given a Miranda

  advisement could not be used for impeachment purposes, because



                                     7
  the Miranda warnings implicitly assure the defendant that his

  silence will carry no penalty.”); see generally 3 Wayne R. LaFave et

  al., Criminal Procedure § 9.6(a), Westlaw (4th ed. database updated

  Nov. 2021) (“Not only is ‘every post-arrest silence . . . insolubly

  ambiguous’ because it ‘may be nothing more than the arrestee’s

  exercise of [his] Miranda rights,’ but use of the silence to impeach

  ‘would be fundamentally unfair’ given the fact that the warnings

  carry the implicit ‘assurance that silence will carry no penalty.’”

  (quoting Doyle, 426 U.S. at 617-18)).

¶ 23   In Anderson v. Charles, 447 U.S. 404, 408-09 (1980), the

  United States Supreme Court held that a defendant’s trial

  testimony could be impeached by introducing prior inconsistent

  statements made at the time of arrest, after Miranda rights had

  been waived.

¶ 24   In that case, the defendant had argued that the discrepancy

  between his trial testimony and his earlier statement resulted from

  omissions in his initial statement, which, the defendant argued,

  were tantamount to silence. Id. at 406-07. But

             [t]he Supreme Court rejected this argument,
             explaining that “a defendant who voluntarily
             speaks after receiving Miranda warnings has


                                      8
              not been induced to remain silent. As to the
              subject matter of his statements, the
              defendant has not remained silent at all.” The
              Court thus held that when a defendant makes
              inconsistent statements, his omission of facts
              from one statement (which facts he includes in
              a later statement) does not constitute silence
              under Doyle.

  Hendrix v. Palmer, 893 F.3d 906, 924 (6th Cir. 2018) (citations

  omitted).

¶ 25   The People argue that, having volunteered a statement to the

  police, Castro chose not to remain silent, and, consequently, what

  he said — and, correspondingly, what he didn’t say — became fair

  game for evidence and comment.

¶ 26   We do have case law supporting that general proposition. See

  Quintana, 665 P.2d at 610 n.7 (“The failure to make any statement

  should be distinguished from the situation where an accused does

  make a statement to law enforcement officials but the statement

  omits significant details which are later included in a subsequent

  statement. In the latter situation the accused has not elected to

  remain silent, but instead has waived that right and made a

  statement.”); Davis, 312 P.3d at 199 (“A testifying defendant may

  also be cross-examined on his partial silence where he makes a



                                    9
  statement to law enforcement officials but the statement omits

  significant details which are later included in a subsequent

  statement.” (citing Quintana, 665 P.2d at 610 n.7)); People v.

  Rogers, 68 P.3d 486, 492 (Colo. App. 2002) (“A defendant cannot

  have it both ways. If he talks, what he says or omits is to be judged

  on its merits or demerits.” (quoting United States v. Goldman, 563

  F.2d 501, 503 (1st Cir. 1977))).

¶ 27   But, as always, the devil’s in the details.

¶ 28   “Doyle [does not go] out the window as soon as a defendant

  makes any post-Miranda statement.” Hendrix, 893 F.3d at 924.

  “‘[T]he mere fact that [the defendant] may have answered some

  questions or volunteered some statements on his own does not

  deprive him of his right to refrain from answering any further

  inquiries . . . .’ or from volunteering further information, albeit

  exculpatory information.” People v. Ortega, 198 Colo. 179, 184, 597

  P.2d 1034, 1037 (1979) (quoting Miranda, 384 U.S. at 445).

¶ 29   “[T]he primary inquiry in cases where a defendant waives his

  or her Miranda rights is whether the prosecutor’s question or

  argument is ‘designed to draw meaning from silence’ or instead

  merely ‘to elicit an explanation for a prior inconsistent statement.’”


                                     10
  Hendrix, 893 F.3d at 925 (quoting Caruto, 532 F.3d at 830); see

  Anderson, 447 U.S. at 408 (“Doyle does not apply to cross-

  examination” into or commentary about “prior inconsistent

  statements.”); see also Caruto, 532 F.3d at 831 (“Even in [Miranda]

  non-invocation cases in this and other circuits, the differences

  between the post-arrest statement and the trial testimony must be

  ‘arguably inconsistent’; mere omissions are not enough to justify

  cross-examination or argument regarding what was not said at the

  time of arrest.”) (citation omitted); United States v. Casamento, 887

  F.2d 1141, 1179 (2d Cir. 1989) (“[E]ven if a defendant has made

  statements to the police after receiving Miranda warnings, he is

  deemed to have maintained his silence, unless the post-arrest

  statements are inconsistent with the defendant’s testimony at

  trial.”).

¶ 30    In the present case, Castro volunteered very limited

  statements that, in all respects other than the amount of detail

  provided, were consistent with the testimony he gave at trial.

¶ 31    In People v. Hardiway, 874 P.2d 425, 427 (Colo. App. 1993),

  the defendant, like here, spoke only briefly with an officer after

  having been arrested and advised of her rights. At trial, “she


                                    11
  testified to a more detailed version of events and, during cross-

  examination,” was asked by the prosecution “why she had not told

  the arresting officer this more elaborate version.” The trial court

  ultimately ruled that “because [she] had made a post-Miranda

  statement, she could be impeached with anything she omitted from

  that statement.” Id.

¶ 32   A division of this court reversed the trial court. It recognized,

  consistent with the authorities mentioned above, that

             use of an accused’s post-arrest silence for
             impeachment purposes, after Miranda
             warnings have been given, violates due process
             of law.

             However, a different rule applies if a defendant
             makes a post-Miranda statement and then
             testifies at trial to a different version of events.
             Under those circumstances, the prosecution
             may cross-examine the defendant on
             inconsistencies between the two statements.
             And, the prosecution also may cross-examine
             the defendant on omissions in the first
             statement insofar as such omissions are
             inconsistent with the defendant’s testimony at
             trial.

  Id. (citation omitted).

¶ 33   But, the division recounted, where the “belatedly recollected

  facts merely augment that which was originally described, the prior



                                      12
  silence is often simply too ambiguous to have any probative force

  . . . and accordingly is not sufficiently inconsistent to be admitted

  for purposes of impeachment.” Id. at 428 (quoting United States v.

  Leonardi, 623 F.2d 746, 756-57 (2d Cir. 1980)). The division

  determined that the “defendant’s initial volunteered statements did

  not operate to waive her right of silence nor to authorize the

  prosecutor’s cross-examination regarding any details that she

  ‘omitted’ after invoking that right.” Id.

¶ 34   In this case, Castro did not testify to anything inconsistent

  with what he had told the police. He told the police, and the jurors,

  that his sexual encounter with C.V. was “consensual.” That he

  added, at trial, details consistent with a consensual encounter did

  not, under Doyle and its progeny, allow the prosecution to inquire

  into, or comment about, why those details were missing from the

  original statement.

¶ 35   Consequently, the trial court erred by permitting the cross-

  examination and comment on Castro’s post-arrest silence. See

  United States v. Ramirez-Estrada, 749 F.3d 1129, 1131-38 (9th Cir.

  2014) (The defendant’s “statements, by themselves, are not directly

  inconsistent with his testimony. It is only what he omitted from his


                                     13
  statements — in other words, his silence — that was relevant to

  impeach him.”); United States v. Canterbury, 985 F.2d 483, 486

  (10th Cir. 1993) (“The questions were not designed to point out

  inconsistencies between Canterbury’s trial testimony and his

  statements at the time of arrest. In fact, Canterbury’s post-arrest

  statements are not inconsistent with his entrapment defense. . . .

  The focus of the examination was therefore not on inconsistent

  stories . . . but on Canterbury’s failure to present his exculpatory

  story at the time of arrest.”).

¶ 36   In so concluding, we reject, as misplaced, the People’s reliance

  on Davis. In Davis, the defendant had two telephone interviews

  with a detective prior to his arrest, and Davis testified twice during

  direct examination that he had “told [the detective] everything that

  happened.” 312 P.3d at 200. Cross-examination, the division held,

  appropriately pointed out that his silence on some things during the

  interviews was inconsistent with his statement that he’d told the

  officer “everything.” Id. at 200-01. Again, nothing Castro said to

  the officers was inconsistent with anything he testified to at trial.

¶ 37   Nor are we persuaded by the People’s reliance on People v.

  Lewis, 2017 COA 147, as rejecting the ongoing viability of Ortega


                                     14
  (and, consequently, Hardiway, which relied on Ortega). The Lewis

  division distinguished Ortega by noting that “[u]nlike the defendant

  in Ortega,” Lewis “did not make a brief statement, answer only some

  questions, or volunteer only limited statements. Instead, he talked

  at length, and he never attempted to refrain from answering [police]

  inquiries.” Id. at ¶ 36.3

                    C.    The Error Was Not Harmless

¶ 38   The question at this point is whether the error requires a new

  trial. Because the error was preserved and of constitutional

  dimension, reversal is required unless we are “able to declare a

  belief that [the error] was harmless beyond a reasonable doubt.”

  Hagos v. People, 2012 CO 63, ¶ 11 (quoting Chapman v. California,

  386 U.S. 18, 24 (1967)).

¶ 39   “An error is not harmless beyond a reasonable doubt ‘[i]f there

  is a reasonable possibility that the defendant could have been

  prejudiced.’ Alternatively, an error is harmless beyond a reasonable

  doubt ‘if there is no reasonable possibility that it affected the guilty




  3 People v. Lewis, 2017 COA 147, ¶ 32, noted that the defendant
  had given an approximately fifty-minute, videotaped statement to
  the police.

                                     15
  verdict.’” People v. Stroud, 2014 COA 58, ¶ 6 (quoting People v.

  Orozco, 210 P.3d 472, 476 (Colo. App. 2009)); cf. People v. Phillips,

  2012 COA 176, ¶ 93 (“The inquiry in a harmless error analysis is

  ‘whether the guilty verdict actually rendered in this trial was surely

  unattributable to the error,’ and ‘not whether, in a trial that

  occurred without the error, a guilty verdict would surely have been

  rendered.’” (quoting People v. Fry, 92 P.3d 970, 980 (Colo. 2004))).

¶ 40   When evaluating the effect of a prosecutor’s improper remarks

  on a defendant’s silence, a court may consider the following factors:

  (1) the prosecutor’s use of the post-arrest silence; (2) which party

  elected to pursue the line of questioning; (3) the quantum of other

  evidence of guilt; (4) the intensity and frequency of the reference;

  and (5) the trial court’s opportunity to grant a motion for mistrial or

  to give curative instructions. People v. Welsh, 58 P.3d 1065, 1072

  (Colo. App. 2002), aff’d, 80 P.3d 296 (Colo. 2003); cf. Caruto, 532

  F.3d at 831 (“When addressing comments on silence, we consider in

  turn three factors, ‘(1) the extent of comments made by the witness,

  (2) whether an inference of guilt from silence was stressed to the

  jury, and (3) the extent of other evidence suggesting defendant’s




                                    16
  guilt.’” (quoting United States v. Velarde-Gomez, 269 F.3d 1023,

  1034 (9th Cir. 2001))).

¶ 41   Here, the prosecutor’s comments sought to use Castro’s

  post-arrest silence to impeach his testimony and indirectly imply

  his guilt. The prosecutor implied in his cross-examination that an

  innocent person would have talked with the police sooner and in

  more detail. And during closing argument, the prosecutor said that

  Castro “had a story” and he was “going to stick to it,” implying that

  Castro lied during his testimony.

¶ 42   Next, it was the prosecution that injected the issue into the

  case on cross-examination of Castro and in closing argument, and

  the trial court did not issue any instructions, curative or otherwise,

  about how the jury should consider Castro’s post-arrest silence.

¶ 43   Of great significance, the evidence against Castro was not

  overwhelming. There was, to be sure, evidence of sexual conduct,

  some of it very “rough.” But the determinative issue was whether

  the sex was consensual or not, and there were no other witnesses to

  the critical events that night. The case hinged, then, on the jury’s

  assessment of Castro’s and C.V.’s credibility. The prosecution’s




                                      17
  questions and comments were directed at undermining Castro’s

  credibility and posturing him as an untrustworthy witness.

¶ 44   Given that the case turned on Castro’s credibility, we conclude

  that there is a reasonable possibility that the prosecutor’s improper

  questions and comments contributed to the jury’s verdict finding

  Castro guilty. Thus, we conclude that the error was not harmless

  and that, consequently, a new trial is required.

                              III.   Disposition

¶ 45   The judgment of conviction is reversed, and the case is

  remanded for a new trial.

       JUDGE BERGER and JUDGE TOW concur.




                                      18